Citation Nr: 0304459	
Decision Date: 03/12/03    Archive Date: 03/24/03

DOCKET NO.  02-11 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Whether new and material evidence has been submitted to 
reopen claim of entitlement to service connection for a left 
heel disorder, to include heel spurs.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Y. McLeod, Associate Counsel




INTRODUCTION

The veteran had active service from June 1975 to October 
1975, and from May 1977 to December 1978.  

In October 1996 the veteran filed a claim seeking service 
connection for a left heel condition, claimed as possible 
bone spurs.  The Department of Veterans Affairs (VA) Regional 
Office (the RO) in Salt Lake City issued a rating decision in 
May 1997 that denied the veteran's claim.  In August 1997 the 
RO received the veteran's service medical records.  His claim 
was reopened and reconsidered.  The RO continued to deny 
service connection for left heel bone spurs in November 1997.  
The veteran was notified of the RO's decision and his 
appellate rights.  He did not appeal, and the RO's November 
1997 rating decision became final.  

The veteran attempted to reopen his claim in July 1998.  In 
January 1999 the RO determined that he had not submitted new 
and material evidence to reopen his claim.  The veteran was 
notified of that determination by letter dated in February 
1999.  He did not appeal, and the February 1999 RO rating 
decision became final.

This matter is now on appeal to the Board of Veterans' 
Appeals (Board) from a March 2001 RO rating decision, which 
determined that the veteran had not submitted new and 
material evidence to reopen his claim of service connection 
for a left heel disability.  The veteran filed a timely 
notice of disagreement and the RO subsequently provided a 
statement of the case (SOC).  In August 2002 the veteran 
perfected his appeal, and the issue was subsequently 
certified to the Board.  


REMAND

In his May 2001 notice of disagreement, the veteran appears 
to have requested a Travel Board hearing before a Veterans 
Law Judge (VLJ).  However, his August 2002 substantive appeal 
indicates that the veteran wished to present for a local 
hearing before the Decision Review Officer (DRO).  There does 
not appear to have been any correspondence from the RO 
acknowledging either of the appellant's requests regarding 
his right to a hearing.  

The competent evidence of record does not indicate whether 
the Travel Board hearing was scheduled, whether the veteran 
appeared before the DRO in lieu of a Travel Board hearing, 
whether the veteran failed to appear without good cause, or 
whether his hearing requests were withdrawn altogether.  See 
38 C.F.R. § 20.704 (2002).  

When the Board determines that the record before it is 
inadequate upon which to base a decision, then a remand is 
required.  See Littke v. Derwinski, 1 Vet. App. 90 (1990).  
Therefore, the Board finds that this matter should be 
REMANDED to clarify whether the veteran wishes to appear for 
a hearing before a VLJ or DRO and to schedule him accordingly 
or obtain written withdrawal of his previous requests.  

Accordingly, the matter on appeal is remanded for the 
following action:

1.  The RO should contact the appellant to 
determine whether he still desires a 
hearing.  If so, the RO should seek to 
clarify whether the veteran wishes to 
appear for a Travel Board hearing before a 
VLJ or for a local hearing before a DRO, 
or any other type of hearing, to include a 
videoconference hearing with a VLJ.  If 
the veteran still wishes to appear for a 
hearing, then whichever hearing he 
requests should be scheduled as soon as 
possible.  If the appellant no longer 
wishes to appear at a hearing, then he 
should withdraw his previous requests in 
writing.  

2.  After the development requested above 
has been completed to the extent possible, 
the RO should review the record to ensure 
that such is adequate for appellate 
review.  After any indicated corrective 
action has been completed, the RO should 
again review the record and re-adjudicate 
the appellant's claim.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should be 
furnished a supplemental statement of the 
case, which contains notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the RO's to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



__________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).


